UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF COLUMBIA                                  FILED
         Audrey Obama-Carter,                          )                                               APR 2 5 2011
                                                       )                                         Clerk. U.S. District & Bankruptcy
                         Plaintiff,                    )                                        Courts for the DIstrict of ColumbIa
                                                       )
                 v.                                    )          Civil Action No.

         United States, et aI.,
                                                       )
                                                       )
                                                                                          11 0783
                                                       )
                                                       )
                          Defendants.                  )


                                            MEMORANDUM OPINION

                 This matter is before the Court on its initial review of the plaintiff s pro se complaint and

         application for leave to proceed in Jorma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

         required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

         28 U.S.C. § 1915(e)(2)(B)(i).

                 The plaintiff sues a host of political figures and celebrities. See Complaint ("CompI.")

         Caption. Her accusations of rape, blackmail and extortion allegedly after she married President

         Barack Obama, see Compi. at I, and allegations that, inter alia, Oprah Winfrey willed her "3/4 of

         her estate but commited [sic] crimes on me and the State of New Jersey ... made her give me her

         entire estate .... , id. at 2, and Donald Trump "did not allow [her], Audrey Carter and President

         Obama to live together .... ," id., are the type of fantastic or delusional scenarios warranting

         dismissal under § 1915(e)(2) as frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); accord

         Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). )




         Date: April   W     ,2011



     I           ) A separate Order of dismissal accompanies this Memorandum Opinion.
/~